Exhibit 10.1

 

AMENDED AND RESTATED

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

 

2012 EQUITY INCENTIVE PLAN

 

Adopted by Board on July 27, 2011, and amended on July 23, 2014

 

Approved by Shareholders on October 26, 2011, and on October 22, 2014

 

Termination Date: July 27, 2021

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

I

PURPOSES

1

 

 

 

II

DEFINITIONS

1

 

 

 

 

2.1

“Affiliate”

1

 

 

 

 

 

2.2

“Beneficial Owner”

1

 

 

 

 

 

2.3

“Board”

1

 

 

 

 

 

2.4

“Change of Control”

1

 

 

 

 

 

2.5

“Code”

2

 

 

 

 

 

2.6

“Committee”

2

 

 

 

 

 

2.7

“Company”

2

 

 

 

 

 

2.8

“Consultant”

2

 

 

 

 

 

2.9

“Continuous Service”

2

 

 

 

 

 

2.10

“Covered Employee”

3

 

 

 

 

 

2.11

“Director”

3

 

 

 

 

 

2.12

“Deferred Share Unit”

3

 

 

 

 

 

2.13

“Disability”

3

 

 

 

 

 

2.14

“Dividend Equivalent”

3

 

 

 

 

 

2.15

“Eligible Individual”

3

 

 

 

 

 

2.16

“Employee”

3

 

 

 

 

 

2.17

“Exchange Act”

3

 

 

 

 

 

2.18

“Fair Market Value”

3

 

 

 

 

 

2.19

“Full-Value Share Award”

4

 

 

 

 

 

2.20

“Incentive Stock Option”

4

 

 

 

 

 

2.21

“Nominal Value”

4

 

 

 

 

 

2.22

“Non-Employee Director”

4

 

 

 

 

 

2.23

“Nonstatutory Share Option”

4

 

 

 

 

 

2.24

“Officer”

4

 

 

 

 

 

2.25

“Option”

4

 

 

 

 

 

2.26

“Option Agreement”

4

 

 

 

 

 

2.27

“Optionholder”

4

 

 

 

 

 

2.28

“Ordinary Share” or “Share”

5

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

2.29

“Other Share-Based Award”

5

 

 

 

 

 

2.30

“Other Share-Based Award Agreement”

5

 

 

 

 

 

2.31

“Outside Director”

5

 

 

 

 

 

2.32

“Participant”

5

 

 

 

 

 

2.33

“Performance Goal”

5

 

 

 

 

 

2.34

“Performance Period”

5

 

 

 

 

 

2.35

“Performance Share Bonus”

5

 

 

 

 

 

2.36

“Performance Share Bonus Agreement”

5

 

 

 

 

 

2.37

“Performance Share Unit”

5

 

 

 

 

 

2.38

“Performance Share Unit Agreement”

6

 

 

 

 

 

2.39

“Phantom Share Unit”

6

 

 

 

 

 

2.40

“Phantom Share Unit Agreement”

6

 

 

 

 

 

2.41

“Plan”

6

 

 

 

 

 

2.42

“Predecessor Plan”

6

 

 

 

 

 

2.43

“Qualifying Performance Criteria”

6

 

 

 

 

 

2.44

“Restricted Share Bonus”

6

 

 

 

 

 

2.45

“Restricted Share Bonus Agreement”

6

 

 

 

 

 

2.46

“Restricted Share Unit”

7

 

 

 

 

 

2.47

“Restricted Share Unit Agreement”

7

 

 

 

 

 

2.48

“Rule 16b-3”

7

 

 

 

 

 

2.49

“Section 162(m)”

7

 

 

 

 

 

2.50

“Securities Act”

7

 

 

 

 

 

2.51

“Share Appreciation Right” or “SAR”

7

 

 

 

 

 

2.52

“Share Appreciation Right Agreement”

7

 

 

 

 

 

2.53

“Share Award”

7

 

 

 

 

 

2.54

“Share Award Agreement”

7

 

 

 

 

 

2.55

“Ten Percent Shareholder”

7

 

 

 

 

III

ADMINISTRATION

7

 

 

 

 

3.1

Administration by Board

7

 

 

 

 

 

3.2

Powers of Board

7

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

3.3

Delegation to Committee

8

 

 

 

 

 

3.4

Effect of Board’s Decision

9

 

 

 

 

IV

SHARES SUBJECT TO THE PLAN

9

 

 

 

 

4.1

Share Reserve

9

 

 

 

 

 

4.2

Adjustments to the Share Reserve

9

 

 

 

 

 

4.3

Source of Shares

10

 

 

 

 

V

ELIGIBILITY AND PARTICIPATION

10

 

 

 

 

5.1

Eligibility

10

 

 

 

 

 

5.2

Participation

10

 

 

 

 

 

5.3

Non-U.S. Participants

10

 

 

 

 

VI

OPTION PROVISIONS

11

 

 

 

 

6.1

Incentive Stock Option $100,000 Limitation

11

 

 

 

 

 

6.2

Term

11

 

 

 

 

 

6.3

Vesting

11

 

 

 

 

 

6.4

Exercise Price of an Option

11

 

 

 

 

 

6.5

Consideration

11

 

 

 

 

 

6.6

Termination of Continuous Service

11

 

 

 

 

 

6.7

Extension of Option Termination Date

12

 

 

 

 

 

6.8

Disability of Optionholder

12

 

 

 

 

 

6.9

Death of Optionholder

12

 

 

 

 

 

6.10

Transferability of an Incentive Stock Option

12

 

 

 

 

 

6.11

Transferability of a Nonstatutory Share Option

13

 

 

 

 

VII

SHARE AWARDS PROVISIONS OTHER THAN OPTIONS

13

 

 

 

 

7.1

Restricted Share Bonus Awards

13

 

 

 

 

 

7.2

Share Appreciation Rights

14

 

 

 

 

 

7.3

Phantom Share Units

15

 

 

 

 

 

7.4

Restricted Share Units

15

 

 

 

 

 

7.5

Performance Share Bonus Awards

16

 

 

 

 

 

7.6

Performance Share Units

17

 

 

 

 

 

7.7

Other Share-Based Awards

18

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

VIII

QUALIFYING PERFORMANCE-BASED COMPENSATION

19

 

 

 

 

8.1

General

19

 

 

 

 

 

8.2

Adjustments

19

 

 

 

 

 

8.3

Discretionary Adjustments and Limits

20

 

 

 

 

 

8.4

Annual Section 162(m) Limitation

20

 

 

 

 

IX

USE OF PROCEEDS FROM SHARES

20

 

 

 

X

CANCELLATION AND RE-GRANT OF OPTIONS

20

 

 

 

XI

MISCELLANEOUS

21

 

 

 

 

11.1

Shareholder Rights

21

 

 

 

 

 

11.2

No Employment or other Service Rights

21

 

 

 

 

 

11.3

Investment Assurances

21

 

 

 

 

 

11.4

Withholding Obligations

22

 

 

 

 

 

11.5

Forfeiture Provisions

22

 

 

 

 

 

11.6

Compliance with Laws

22

 

 

 

 

XII

ADJUSTMENTS UPON CHANGES IN SHARES

23

 

 

 

 

12.1

Capitalization Adjustments

23

 

 

 

 

 

12.2

Adjustments Upon a Change of Control

23

 

 

 

 

XIII

AMENDMENT OF THE PLAN AND SHARE AWARDS

24

 

 

 

 

13.1

Amendment of Plan

24

 

 

 

 

 

13.2

Shareholder Approval

24

 

 

 

 

 

13.3

Contemplated Amendments

24

 

 

 

 

 

13.4

Amendment of Share Awards

24

 

 

 

 

XIV

TERMINATION OR SUSPENSION OF THE PLAN

24

 

 

 

 

14.1

Termination or Suspension

24

 

 

 

 

 

14.2

No Material Impairment of Rights

24

 

 

 

 

XV

EFFECTIVE AND EXPIRATION DATE OF PLAN

25

 

 

 

 

15.1

Effective Date

25

 

 

 

 

 

15.2

Expiration Date

25

 

 

 

 

XVI

CHOICE OF LAW

25

 

--------------------------------------------------------------------------------


 

I.                                        PURPOSES.

 

The Company, by means of this Plan, seeks to provide incentives for the group of
persons eligible to receive Share Awards to align their long-term interests with
those of the Company’s shareholders and to perform in a manner individually and
collectively that enhances the success of the Company.  The Plan is further
intended to provide a means by which eligible recipients of Share Awards may be
given an opportunity to benefit from increases in value of the Ordinary Shares
through the granting of Share Awards including, but not limited to:
(i) Incentive Stock Options, (ii) Nonstatutory Share Options, (iii) Restricted
Share Bonuses, (iv) Share Appreciation Rights, (v) Phantom Share Units,
(vi) Restricted Share Units, (vii) Performance Share Bonuses, (viii) Performance
Share Units, (ix) Deferred Share Units, and (x) Other Share-Based Awards.

 

II.                                   DEFINITIONS.

 

2.1                               “Affiliate” means generally with respect to
the Company, any entity directly, or indirectly through one or more
intermediaries, controlling or controlled by (but not under common control with)
the Company.  Solely with respect to the granting of any Incentive Stock
Options, Affiliate means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.  Solely with respect to the
granting of any Nonstatutory Share Options or Share Appreciation Rights,
Affiliate means any parent corporation or subsidiary corporation of the Company,
whether now or hereafter existing, as defined in Treasury Regulation
§1.409A-1(b)(5)(iii)(E).

 

2.2                               “Beneficial Owner” means the definition given
in Rule 13d-3 promulgated under the Exchange Act.

 

2.3                               “Board” means the Board of Directors of the
Company.

 

2.4                               “Change of Control” means the consummation or
effectiveness of any of the following events:

 

(i)                                     The sale, exchange, lease or other
disposition of all or substantially all of the assets of the Company to a person
or group of related persons, as such terms are defined or described in Sections
3(a)(9) and 13(d)(3) of the Exchange Act;

 

(ii)                                  A merger, reorganization,
recapitalization, consolidation or other similar transaction involving the
Company in which the voting securities of the Company owned by the shareholders
of the Company immediately prior to such transaction do not represent more than
fifty percent (50%) of the total voting power of the surviving controlling
entity outstanding immediately after such transaction;

 

(iii)                               Any person or group of related persons, as
such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, is or becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the total voting power of the voting securities of the Company
(including by way of merger, takeover (including an acquisition by means of a
scheme of arrangement), consolidation or otherwise);

 

1

--------------------------------------------------------------------------------


 

(iv)                              During any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board
(together with any new Directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the Directors of the Company then still in office, who
were either Directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board then in office; or

 

(v)                                 A dissolution or liquidation of the Company.

 

In addition, if a Change of Control constitutes a payment event with respect to
any Share Award which provides for the deferral of compensation and is subject
to Section 409A of the Code, the transaction or event described above with
respect to such Share Award must also constitute a “change in the ownership or
effective control of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company,” as defined in Treasury Regulation
§1.409A-3(i)(5).

 

Notwithstanding the foregoing, a restructuring of the Company for the purpose of
changing the domicile of the Company (including, but not limited to, any change
in the structure of the Company resulting from the process of moving its
domicile between jurisdictions), reincorporation of the Company or other similar
transaction involving the Company (a “Restructuring Transaction”) will not
constitute a Change of Control if, immediately after the Restructuring
Transaction, the shareholders of the Company immediately prior to such
Restructuring Transaction represent, directly or indirectly, more than fifty
percent (50%) of the total voting power of the surviving entity.

 

2.5                               “Code” means the U.S. Internal Revenue Code of
1986, as amended.

 

2.6                               “Committee” means a committee of one or more
Directors (or other individuals who are not members of the Board to the extent
allowed by applicable law) appointed by the Board in accordance with Section 3.3
of the Plan.

 

2.7                               “Company” means Seagate Technology Public
Limited Company, a public company incorporated under the laws of the Republic of
Ireland with limited liability under registered number 480010, or any successor
thereto.

 

2.8                               “Consultant” means any person, including an
advisor engaged by the Company or an Affiliate, to render consulting or advisory
services and who is compensated for such services.

 

2.9                               “Continuous Service” means that the
Participant’s active service with the Company or an Affiliate, whether as an
Employee, Director or Consultant, is not interrupted or terminated.  The
Participant’s Continuous Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant renders service to
the Company or an Affiliate as an Employee, Consultant or Director or a change
in the entity for which the Participant renders such service, provided, that
there is no interruption or termination of the Participant’s Continuous
Service.  For example, a change in status from an Employee of the Company to a
Consultant of an Affiliate or a Director will not constitute an interruption of
Continuous Service.

 

2

--------------------------------------------------------------------------------


 

The Board or the chief executive officer of the Company, in such party’s sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by the Company or an
Affiliate, including sick leave, military leave or any other personal leave.

 

2.10                        “Covered Employee” means the chief executive officer
and the three (3) other highest compensated officers of the Company (other than
the chief executive officer and the chief financial officer) for whom total
compensation is required to be reported to shareholders under the Exchange Act,
as determined for purposes of Section 162(m), and as such definition may be
amended from time to time.

 

2.11                        “Director” means a member of the Board.

 

2.12                        “Deferred Share Unit” means any Share Award for
which a valid deferral election is made.

 

2.13                        “Disability” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code for
all Incentive Stock Options.  For all other Share Awards, “Disability” means
physical or mental incapacitation such that for a period of six (6) consecutive
months or for an aggregate of nine (9) months in any twenty-four (24)
consecutive month period, a person is unable to substantially perform his or her
duties.  Any question as to the existence of that person’s physical or mental
incapacitation shall be determined by the Board in its sole discretion.

 

2.14                        “Dividend Equivalent” means a right granted to a
Participant pursuant to Sections 7.3(iii), 7.4(iv) and 7.6(iv) of the Plan to
receive the equivalent value (in cash or in Shares) of dividends paid on the
Ordinary Shares.

 

2.15                        “Eligible Individual” means any person who is an
Employee, Director or Consultant, as determined by the Board.

 

2.16                        “Employee” means any person on the payroll records
of the Company or an Affiliate and actively providing services as an employee. 
Service as a Director or compensation by the Company or an Affiliate solely for
services as a Director shall not be sufficient to constitute “employment” by the
Company or an Affiliate.

 

2.17                        “Exchange Act” means the U.S. Securities Exchange
Act of 1934, as amended.

 

2.18                        “Fair Market Value” means, as of any date, the value
of an Ordinary Share determined as follows:

 

(i)                                     Unless otherwise determined by the Board
in accordance with Section 409A of the Code, if the Ordinary Shares are listed
on any established stock exchange (including the New York Stock Exchange) or
traded on the NASDAQ Global Select Market, the Fair Market Value of a Share
shall be the closing per-share sales price of such Shares as reported on such
date on the Composite Tape of the principal national securities exchange on
which such Shares are listed or admitted to trading or, if no Composite Tape
exists for such national securities exchange on such date, then on the principal
national securities exchange on which such Shares are listed or admitted to
trading; or if the Shares are not listed or admitted to trading on a national
securities exchange, then the Fair Market Value of a Share shall be determined
in good faith by the Board, and to the extent appropriate, based on the
application of a reasonable valuation method.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  For any reference to Fair Market Value in
the Plan used to establish the price at which the Company shall issue Ordinary
Shares to a Participant under the terms and conditions of a Share Award (such as
a Share Award of Options or Share Appreciation Rights), the date as of which
this definition shall be applied shall be the grant date of such Share Award.

 

2.19                        “Full-Value Share Award” shall mean any of a
Restricted Share Bonus, Restricted Share Units, Phantom Share Units, Performance
Share Bonus, or Performance Share Units.

 

2.20                        “Incentive Stock Option” means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

 

2.21                        “Nominal Value” means US$0.00001 per Share.

 

2.22                        “Non-Employee Director” means a Director who either
(i) is not a current Employee or Officer of the Company or its parent or a
subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or a subsidiary for services rendered as a consultant or
in any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest
in any other transaction as to which disclosure would be required under Item
404(a) of Regulation S-K and is not engaged in a business relationship as to
which disclosure would be required under Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

2.23                        “Nonstatutory Share Option” means an Option not
intended to qualify as an Incentive Stock Option.

 

2.24                        “Officer” means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

2.25                        “Option” means an Incentive Stock Option or a
Nonstatutory Share Option granted pursuant to the Plan.

 

2.26                        “Option Agreement” means a written agreement between
the Company and an Optionholder evidencing the terms and conditions of an Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.

 

2.27                        “Optionholder” means a person to whom an Option is
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

4

--------------------------------------------------------------------------------


 

2.28                        “Ordinary Share” or “Share” means an ordinary share
of the Company, nominal value US$0.00001.

 

2.29                        “Other Share-Based Award” means a Share Award (other
than an Option, a Restricted Share Bonus, a Share Appreciation Right, a Phantom
Share Unit, a Restricted Share Unit, a Performance Share Bonus, a Performance
Share Unit or a Deferred Share Unit) subject to the provisions of Section 7.7 of
the Plan.

 

2.30                        “Other Share-Based Award Agreement” means a written
agreement between the Company and a holder of an Other Share-Based Award setting
forth the terms and conditions of an Other Share-Based Award grant.  Each Other
Share-Based Award Agreement shall be subject to the terms and conditions of the
Plan.

 

2.31                        “Outside Director” means a Director who either
(i) is not a current employee of the Company or an “affiliated corporation”
(within the meaning of U.S. Treasury Regulations promulgated under
Section 162(m)), is not a former employee of the Company or an “affiliated
corporation” receiving compensation for prior services (other than benefits
under a tax qualified pension plan), was not an Officer of the Company or an
“affiliated corporation” at any time and is not currently receiving direct or
indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director; or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m).

 

2.32                        “Participant” means a person to whom a Share Award
is granted pursuant to the Plan or, if applicable, such other person who holds
an outstanding Share Award.

 

2.33                        “Performance Goal” means, for a Performance Period,
the one or more goals established by the Committee measured by the achievement
of certain results, whether financial, transactional or otherwise.  Financial
results may be, but are not required to be, based on Qualifying Performance
Criteria.

 

2.34                        “Performance Period” means one or more periods of
time, which may be of varying and overlapping duration, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to, and the
payment of, a Share Award determined in accordance with Article VIII of the
Plan.

 

2.35                        “Performance Share Bonus” means a grant of Ordinary
Shares subject to the provisions of Section 7.5 of the Plan.

 

2.36                        “Performance Share Bonus Agreement” means a written
agreement between the Company and a Participant setting forth the terms and
conditions of a Performance Share Bonus grant.  Each Performance Share Bonus
Agreement shall be subject to the terms and conditions of the Plan.

 

2.37                        “Performance Share Unit” means the right to receive
the value of one (1) Ordinary Share subject to the provisions of Section 7.6 of
the Plan.

 

5

--------------------------------------------------------------------------------


 

2.38                        “Performance Share Unit Agreement” means a written
agreement between the Company and a holder of a Performance Share Unit setting
forth the terms and conditions of a Performance Share Unit grant.  Each
Performance Share Unit Agreement shall be subject to the terms and conditions of
the Plan.

 

2.39                        “Phantom Share Unit” means the right to receive the
value of one (1) Ordinary Share, subject to the provisions of Section 7.3 of the
Plan.

 

2.40                        “Phantom Share Unit Agreement” means a written
agreement between the Company and a holder of a Phantom Share Unit setting forth
the terms and conditions of a Phantom Share Unit grant.  Each Phantom Share Unit
Agreement shall be subject to the terms and conditions of the Plan.

 

2.41                        “Plan” means this Amended and Restated 2012 Equity
Incentive Plan of Seagate Technology Public Limited Company, as amended from
time to time.

 

2.42                        “Predecessor Plan” means the Seagate Technology
Public Limited Company 2004 Share Compensation Plan.

 

2.43                        “Qualifying Performance Criteria” means any one or
more of the following performance criteria, or derivations of such performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit or subsidiary, and measured,
including annually or cumulatively over a period of years, on an absolute basis
or relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee:
(a) pre- and after-tax income; (b) operating income; (c) net operating income or
profit (before or after taxes); (d) net earnings; (e) net income (before or
after taxes); (f) operating margin; (g) gross margin; (h) cash flow (before or
after dividends); (i) earnings per share; (j) return on equity; (k) return on
assets, net assets, investments or capital employed; (l) revenue; (m) market
share; (n) cost reductions or savings; (o) funds from operations; (p) total
shareholder return; (q) share price; (r) earnings before any one or more of the
following items: interest, taxes, depreciation or amortization; (s) market
capitalization; (t) economic value added; (u) operating ratio; (v) product
development or release schedules; (w) new product innovation; (x) implementation
of the Company’s critical processes or projects; (y) customer service or
customer satisfaction; (z) product quality measures; (aa) days sales outstanding
or working capital management; (bb) inventory or inventory turns; (cc) pre-tax
profit and/or (dd) cost reductions.  Unless applicable U.S. tax and/or
securities laws are amended to permit the Committee’s discretion to change
Qualifying Performance Criteria without shareholder approval, the Committee
shall have no discretion to change Qualifying Performance Criteria without
obtaining shareholder approval.

 

2.44                        “Restricted Share Bonus” means a grant of Ordinary
Shares subject to the provisions of Section 7.1 of the Plan.

 

2.45                        “Restricted Share Bonus Agreement” means a written
agreement between the Company and a Participant setting forth the terms and
conditions of a Restricted Share Bonus grant.  Each Restricted Share Bonus
Agreement shall be subject to the terms and conditions of the Plan.

 

6

--------------------------------------------------------------------------------


 

2.46                        “Restricted Share Unit” means the right to receive
the value of one (1) Ordinary Share at the time the Restricted Share Unit vests,
subject to the provisions of Section 7.4 of the Plan.

 

2.47                        “Restricted Share Unit Agreement” means a written
agreement between the Company and a holder of a Restricted Share Unit setting
forth the terms and conditions of a Restricted Share Unit grant.  Each
Restricted Share Unit Agreement shall be subject to the terms and conditions of
the Plan.

 

2.48                        “Rule 16b-3” means Rule 16b-3 promulgated under the
Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

2.49                        “Section 162(m)” means Section 162(m) of the Code.

 

2.50                        “Securities Act” means the U.S. Securities Act of
1933, as amended.

 

2.51                        “Share Appreciation Right” or “SAR” means the right
to receive an amount equal to the Fair Market Value of one (1) Ordinary Share on
the day the Share Appreciation Right is redeemed, reduced by the deemed exercise
price or base price of such right, subject to the provisions of Section 7.2 of
the Plan.

 

2.52                        “Share Appreciation Right Agreement” means a written
agreement between the Company and a holder of a Share Appreciation Right setting
forth the terms and conditions of a Share Appreciation Right grant.  Each Share
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

2.53                        “Share Award” means any Option, Restricted Share
Bonus, Share Appreciation Right, Phantom Share Unit, Restricted Share Unit,
Performance Share Bonus, Performance Share Unit, Deferred Share Unit, or Other
Share-Based Award.

 

2.54                        “Share Award Agreement” means a written agreement
between the Company and a holder of a Share Award setting forth the terms and
conditions of a Share Award grant.  Each Share Award Agreement shall be subject
to the terms and conditions of the Plan.

 

2.55                        “Ten Percent Shareholder” means a person who owns
(or is deemed to own pursuant to Section 424(d) of the Code) shares possessing
more than ten percent (10%) of the total combined voting power of all classes of
shares of the Company or of any of its Affiliates.

 

III.                              ADMINISTRATION.

 

3.1                               Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration to a
Committee, as provided in Section 3.3.

 

3.2                               Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                     to determine (a) which Eligible
Individuals shall be granted Share Awards; (b) when each Share Award shall be
granted; (c) the type or types of Share Awards to be granted; and (d) the number
of Share Awards to be granted and the number of Shares to which a Share Award
shall relate;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  to determine the terms and conditions of
any Share Award granted pursuant to the Plan, including, but not limited to,
(a) the purchase price (if any) of Shares to be issued pursuant to any Share
Award, (b) any restrictions or limitations on any Share Award or Shares acquired
pursuant to a Share Award, (c) any vesting schedule or conditions applicable to
a Share Award and accelerations or waivers thereof (including, but not limited
to, upon a Change in Control), and (d) any provisions related to recovery of
gain on, or forfeiture of, a Share Award or Shares issued pursuant to a Share
Award, based on such considerations as the Board in its sole discretion
determines;

 

(iii)                               to construe and interpret the Plan and Share
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Share
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective;

 

(iv)                              to amend the Plan or a Share Award as provided
in Article XIII of the Plan;

 

(v)                                 to suspend or terminate the Plan at any
time; provided, that suspension or termination of the Plan shall not materially
impair the rights and obligations under any Share Award granted while the Plan
is in effect except with the written consent of the affected Participant;

 

(vi)                              to settle all controversies regarding the Plan
and Share Awards granted under it;

 

(vii)                           to exercise such powers and to perform such acts
as the Board deems necessary, desirable, convenient or expedient to promote the
best interests of the Company that are not in conflict with the provisions of
the Plan; and

 

(viii)                        to establish, adopt or revise any rules and
regulations, including adopting sub-plans to the Plan or special terms for Share
Award Agreements, for the purposes of complying with non-U.S. laws and/or taking
advantage of tax favorable treatment for Share Awards granted to Participants
outside the United States (as further set forth in Section 5.3 of the Plan) as
it may deem necessary or advisable to administer the Plan.

 

3.3                               Delegation to Committee.

 

(i)                                     General.  The Board may delegate
administration of the Plan to a Committee of one or more individuals, and the
term “Committee” shall apply to any person or persons to whom such authority has
been delegated.  If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee, as applicable), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board.  The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Committee Composition when Ordinary Shares
are Publicly Traded.  So long as the Ordinary Shares are publicly traded, in the
discretion of the Board, a Committee may consist solely of two or more Outside
Directors, in accordance with Section 162(m), and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope of such
authority, the Board or the Committee may (a) delegate to a committee of one or
more individuals who are not Outside Directors the authority to grant Share
Awards to Eligible Individuals who are either (1) not then Covered Employees and
are not expected to be Covered Employees at the time of recognition of income
resulting from such Share Award or (2) not persons with respect to whom the
Company wishes to comply with Section 162(m) and/or (b) delegate to a committee
of one or more individuals who are not Non-Employee Directors the authority to
grant Share Awards to Eligible Individuals who are either (1) not then subject
to Section 16 of the Exchange Act or (2) receiving a Share Award as to which the
Board or Committee elects not to comply with Rule 16b-3 by having two or more
Non-Employee Directors grant such Share Award.

 

3.4                               Effect of Board’s Decision.  All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

IV.                               SHARES SUBJECT TO THE PLAN.

 

4.1                               Share Reserve.  Subject to the provisions of
Article XII of the Plan relating to adjustments upon changes in Ordinary Shares,
the maximum aggregate number of Shares that may be issued pursuant to Share
Awards under the Plan shall not exceed fifty-two million (52,000,000) Shares,
plus any Shares remaining available for grant under the Predecessor Plan as of
the Effective Date (as defined in Section 15.1) (the “Share Reserve”). Any
Shares that are subject to Options or SARs granted under the Plan shall be
counted against the Share Reserve as one (1) Share for every one (1) Share
granted, and any Shares that are subject to Full-Value Share Awards granted
under the Plan shall be counted against the Share Reserve as two and one-half
(2.5) Shares for every one (1) Share granted; provided, that Full-Value Share
Awards granted under the Plan prior to October 22, 2014  shall be counted
against the Share Reserve as two and one-tenth (2.1) Shares for every one
(1) Share granted. Notwithstanding the foregoing, and subject to the provisions
of Article XII, the maximum aggregate number of Shares that may be issued
pursuant to Incentive Stock Options under the Plan shall not exceed twenty
million (20,000,000) Shares.

 

4.2                               Adjustments to the Share Reserve.  If (i) any
Share Award or share award granted under the Predecessor Plan shall for any
reason expire, be cancelled or otherwise terminated, in whole or in part,
without having been exercised or redeemed in full, or be settled in cash, or
(ii) if any Shares subject to Share Awards or share awards granted under the
Predecessor Plan shall be reacquired by the Company prior to vesting, the Shares
subject to such awards shall revert to the Share Reserve and again become
available for issuance under the Plan. 

 

9

--------------------------------------------------------------------------------


 

Any Shares that again become available for grant pursuant to this Section 4.2
shall be added back to the Share Reserve in the applicable ratio described in
Section 4.1 of the Plan; provided, that, any Shares that were outstanding under
the Predecessor Plan that become available for grant shall be added back to the
Share Reserve in the ratio set forth in the Predecessor Plan.  Notwithstanding
the foregoing, the following shall not revert to the Share Reserve: (a) Shares
tendered by a Participant or withheld by the Company in payment of the exercise
price to the Company or to satisfy any tax withholding obligation or other tax
liability of the Participant, and (b) Shares repurchased by the Company on the
open market or otherwise using cash proceeds from the exercise of Options or the
exercise of options granted under the Predecessor Plan.

 

4.3                               Source of Shares.  The Shares subject to the
Plan may be unissued Shares or reacquired Shares, bought on the market or
otherwise.

 

V.                                    ELIGIBILITY AND PARTICIPATION.

 

5.1                               Eligibility.  Subject to the provisions of the
Plan, each Eligible Individual shall be eligible to receive Share Awards
pursuant to the Plan, except that only Employees shall be eligible to receive
Incentive Stock Options.

 

5.2                               Participation.  Subject to the provisions of
the Plan, the Board may, from time to time, select from among Eligible
Individuals those to whom Share Awards shall be granted, and shall determine the
nature and amount of each Share Award.  No Eligible Individual shall have any
right to be granted a Share Award pursuant to the Plan.

 

5.3                               Non-U.S. Participants.  Notwithstanding any
provision of the Plan to the contrary, to comply with the laws in countries
outside the United States in which the Company and its Affiliates operate or in
which Eligible Individuals provide services to the Company or its Affiliates,
the Board, in its sole discretion, shall have the power and authority to:
(i) determine which Affiliates shall be covered by the Plan; (ii) determine
which Eligible Individuals outside the United States shall be eligible to
participate in the Plan; (iii) modify the terms and conditions of any Share
Award granted to Eligible Individuals outside the United States; (iv) establish
sub-plans and modify exercise procedures and other terms and procedures and
rules, to the extent such actions may be necessary or advisable, including
adoption of rules, procedures or sub-plans applicable to particular Affiliates
or Participants residing in particular locations; provided, that no such
sub-plans and/or modifications shall take precedence over Article IV of the Plan
or otherwise require shareholder approval; and (v) take any action, before or
after a Share Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or
approvals.  Without limiting the generality of the foregoing, the Board is
specifically authorized to adopt rules, procedures and sub-plans with provisions
that limit or modify rights on eligibility to receive a Share Award under the
Plan or on death, disability, retirement or other termination of Continuous
Service, available methods of exercise or settlement of a Share Award, payment
of income, social insurance contributions and payroll taxes, the shifting of
employer tax liability to the Participant, the withholding procedures and
handling of any Share certificates or other indicia of ownership. 
Notwithstanding the foregoing, the Board may not take any actions hereunder, and
no Share Awards shall be granted, that would violate the Securities Act, the
Exchange Act, any securities law or governing statute or any other applicable
law.

 

10

--------------------------------------------------------------------------------


 

VI.                               OPTION PROVISIONS.

 

Each Option shall be evidenced by an Option Agreement which shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate.  All Options shall be designated Incentive Stock Options or
Nonstatutory Share Options at the time of grant.  The terms and conditions of
Option Agreements may change from time to time and the terms and conditions of
separate Option Agreements need not be identical, but each Option shall include
(through incorporation of provisions hereof by reference in the Option Agreement
or otherwise) the substance of each of the following provisions:

 

6.1                               Incentive Stock Option $100,000 Limitation. 
To the extent that the aggregate Fair Market Value (determined at the time of
grant) of the Ordinary Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and its Affiliates) exceeds one hundred thousand
dollars ($100,000), the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Nonstatutory Share Options.

 

6.2                               Term.  No Option shall be exercisable after
the expiration of seven (7) years from the date it was granted.  Notwithstanding
the foregoing, no Incentive Stock Option granted to a Ten Percent Shareholder
shall be exercisable after the expiration of five (5) years from the date it was
granted.

 

6.3                               Vesting.  The Board shall determine the
criteria under which Options may vest and become exercisable; the criteria may
include Continuous Service and/or the achievement of Performance Goals and in
any event such criteria shall be set forth in the Option Agreement.

 

6.4                               Exercise Price of an Option.  The exercise
price of each Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Ordinary Shares on the date the Option is granted;
provided, that an Option may be granted with an exercise price lower than that
set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 409A of the Code and Section 424(a) of the Code.  Notwithstanding the
foregoing, the exercise price of each Incentive Stock Option granted to a Ten
Percent Shareholder shall be at least one hundred ten percent (110%) of the Fair
Market Value of the Ordinary Shares on the date the Option is granted.

 

6.5                               Consideration.  The purchase price of Ordinary
Shares acquired pursuant to an Option shall be paid, to the extent permitted by
applicable statutes and regulations, either (i) in cash or by check at the time
the Option is exercised or (ii) at the discretion of the Board at the time of
the grant of the Option (or subsequently in the case of a Nonstatutory Share
Option) and pursuant to procedures established by the Company from time to time:
(a) by delivery to the Company of other Shares, (b) according to a deferred
payment or other similar arrangement with the Optionholder, including use of a
promissory note, (c) pursuant to a “same day sale” program, or (d) by some
combination of the foregoing.

 

6.6                               Termination of Continuous Service.  In the
event an Optionholder’s Continuous Service terminates (other than upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such

 

11

--------------------------------------------------------------------------------


 

Option as of the date of termination) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate.

 

6.7                               Extension of Option Termination Date.  An
Optionholder’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionholder’s Continuous Service (other
than upon the Optionholder’s death or Disability) would be prohibited at any
time because the issuance of Shares would violate either the registration
requirements under the Securities Act (or other applicable securities law) or
the Company’s insider trading policy, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in the Option
Agreement or (ii) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of either such registration requirements
(or other applicable securities law) or the Company’s insider trading policy.

 

6.8                               Disability of Optionholder.  In the event that
an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement) or (ii) the expiration of the
term of the Option as set forth in the Option Agreement.  If after termination,
the Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

 

6.9                               Death of Optionholder.  In the event (i) an
Optionholder’s Continuous Service terminates as a result of the Optionholder’s
death or (ii) the Optionholder dies within the period (if any) specified in the
Option Agreement after the termination of the Optionholder’s Continuous Service
for a reason other than death, then the Option may be exercised (to the extent
the Optionholder was entitled to exercise such Option as of the date of death)
by the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6.10 or 6.11 of the
Plan, but only within the period ending on the earlier of (a) the date twelve
(12) months following the date of death (or such longer or shorter period
specified in the Option Agreement) or (b) the expiration of the term of such
Option as set forth in the Option Agreement.  If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.

 

6.10                        Transferability of an Incentive Stock Option.  An
Incentive Stock Option shall not be transferable except by will or by the laws
of descent and distribution and shall be exercisable during the lifetime of the
Optionholder only by the Optionholder.  Notwithstanding the foregoing, if
provided in the Option Agreement, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

12

--------------------------------------------------------------------------------


 

6.11                        Transferability of a Nonstatutory Share Option. 
Unless otherwise provided by the Board, a Nonstatutory Share Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the
Optionholder.  Notwithstanding the foregoing, if provided in the Option
Agreement, the Optionholder may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Optionholder, shall thereafter be entitled to exercise the
Option.

 

VII.                          SHARE AWARDS PROVISIONS OTHER THAN OPTIONS.

 

7.1                               Restricted Share Bonus Awards.  Each
Restricted Share Bonus shall be evidenced by a Restricted Share Bonus Agreement
which shall be in such form and shall contain such terms and conditions as the
Board shall deem appropriate.  Restricted Share Bonuses shall be paid by the
Company in Ordinary Shares.  Should Shares be issued pursuant to a Restricted
Share Bonus award in circumstances where they are not otherwise fully paid up,
the Board may require the Participant to pay the aggregate Nominal Value of the
Shares on the basis that such Shares underlying the Restricted Share Bonus award
shall then be allotted as fully paid to the Participant.  The terms and
conditions of Restricted Share Bonus Agreements may change from time to time,
and the terms and conditions of separate Restricted Share Bonus Agreements need
not be identical, but each Restricted Share Bonus Agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)                                     Vesting.  Restricted Share Bonus awards
shall be subject to a vesting schedule and vesting shall generally be based on
the Participant’s Continuous Service.  Upon failure to meet the vesting
conditions, Shares awarded under the Restricted Share Bonus Agreement shall be
subject to a share reacquisition right in favor of the Company in accordance
with the vesting schedule; provided, that any such Shares shall be reacquired
without the payment of any consideration to the Participant.

 

(ii)                                  Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company shall reacquire (without the payment of any consideration) any of the
Shares held by the Participant that have not vested as of the date of
termination under the terms of the Restricted Share Bonus Agreement.

 

(iii)                               Transferability.  Rights to acquire Shares
under the Restricted Share Bonus Agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Share Bonus Agreement, as the Board shall determine in its
discretion, so long as Ordinary Shares awarded under the Restricted Share Bonus
Agreement remain subject to the terms of the Restricted Share Bonus Agreement.

 

(iv)                              Dividends.  Any dividends payable with respect
to the Ordinary Shares underlying a Restricted Share Bonus award shall be
subject to the same vesting conditions as such Shares; dividends, if any, that
may become payable upon the vesting of such Shares shall be distributed to the
Participant, at the discretion of the Board, in cash or in Ordinary Shares
having a Fair Market Value equal to the amount of such dividends; provided,
that, if such Shares are forfeited, the Participant shall have no right to such
dividends (except as otherwise set forth in the applicable Restricted Share
Bonus Agreement).

 

13

--------------------------------------------------------------------------------


 

7.2                                               Share Appreciation Rights. 
Two types of Share Appreciation Rights (or SARs) shall be authorized for
issuance under the Plan: (1) stand-alone SARs and (2) stapled SARs.  Each SAR
shall be evidenced by a Share Appreciation Right Agreement (or, if applicable,
the underlying Option Agreement) which shall be in such form and shall contain
such additional terms and conditions as the Board shall deem appropriate. 
Should Shares be issued pursuant to a SAR in circumstances where they are not
otherwise fully paid up, the Board may require the Participant to pay the
aggregate Nominal Value of the Shares on the basis that such Shares underlying
the SAR shall then be allotted as fully paid to the Participant.  The additional
terms and conditions of Share Appreciation Right Agreements (and/or underlying
Option Agreements, as applicable) may change from time to time, and the
additional terms and conditions of separate Share Appreciation Right Agreements
(and/or underlying Option Agreements) need not be identical.

 

(i)                                     Stand-Alone SARs.  The following terms
and conditions shall govern the grant and redeemability of stand-alone SARs:

 

(a)                                 The stand-alone SAR shall cover a specified
number of underlying Shares and shall be redeemable upon such terms and
conditions as the Board may establish.  Upon redemption of the stand-alone SAR,
the holder shall be entitled to receive a distribution from the Company in an
amount equal to the excess of (i) the aggregate Fair Market Value (on the
redemption date) of the Shares underlying the redeemed right over (ii) the
aggregate base price in effect for those Shares.

 

(b)                                 The number of Shares underlying each
stand-alone SAR and the base price in effect for those Shares shall be
determined by the Board in its sole discretion at the time the stand-alone SAR
is granted.  In no event, however, may the base price per Share be less than one
hundred percent (100%) of the Fair Market Value per underlying Share on the
grant date.

 

(c)                                  The distribution with respect to any
redeemed stand-alone SAR may be made in Shares valued at Fair Market Value on
the redemption date, in cash, or partly in Shares and partly in cash, as the
Board shall in its sole discretion deem appropriate.

 

(ii)                                  Stapled SARs.  The following terms and
conditions shall govern the grant and redemption of stapled SARs:

 

(a)                                 Stapled SARs may only be granted
concurrently with an Option to acquire the same number of Shares as the number
of such Shares underlying the stapled SARs.

 

(b)                                 Stapled SARs shall be redeemable upon such
terms and conditions as the Board may establish and shall grant a holder the
right to elect among (1) the exercise of the concurrently granted Option for
Shares, whereupon the number of Shares subject to the stapled SARs shall be
reduced by an equivalent number, (2) the redemption of such stapled SARs in
exchange for a distribution from the Company in an amount equal to the excess of
the Fair Market Value (on the redemption date) of the number of vested Shares
which the holder redeems over the aggregate base price for such vested Shares,
whereupon the number of Shares subject to the concurrently granted Option shall
be reduced by any equivalent number, or (3) a combination of (1) and (2).

 

14

--------------------------------------------------------------------------------


 

(c)                                  The distribution to which the holder of
stapled SARs shall become entitled under this Section 7.2 upon the redemption of
stapled SARs as described in Section 7.2(ii)(B) above may be made in Shares
valued at Fair Market Value on the redemption date, in cash, or partly in Shares
and partly in cash, as the Board shall in its sole discretion deem appropriate.

 

7.3                                               Phantom Share Units.  Each
Phantom Share Unit shall be evidenced by a Phantom Share Unit Agreement which
shall be in such form and shall contain such additional terms and conditions as
the Board shall deem appropriate.  Should Shares be issued pursuant to a Phantom
Share Unit award in circumstances where they are not otherwise fully paid up,
the Board may require the Participant to pay the aggregate Nominal Value of the
Shares on the basis that such Shares underlying the Phantom Share Unit award
shall then be allotted as fully paid to the Participant.  The additional terms
and conditions of Phantom Share Unit Agreements may change from time to time,
and the additional terms and conditions of separate Phantom Share Unit
Agreements need not be identical.  The following terms and conditions shall
govern the grant and redeemability of Phantom Share Units:

 

(i)                                     Phantom Share Unit awards shall be
redeemable by the Participant to the Company upon such terms and conditions as
the Board may establish.  The value of a single Phantom Share Unit shall be
equal to the Fair Market Value of a Share, unless the Board otherwise provides
in the terms of the Phantom Share Unit Agreement.

 

(ii)                                  The distribution with respect to any
Phantom Share Unit award may be made in Shares valued at Fair Market Value on
the redemption date, in cash, or partly in Shares and partly in cash, as the
Board shall in its sole discretion deem appropriate.

 

(iii)                               Dividend Equivalents may be credited in
respect of Shares covered by Phantom Share Units, as determined by the Board and
set forth in the Phantom Share Unit Agreement.  At the sole discretion of the
Board, such Dividend Equivalents may be paid in cash or converted into
additional Shares covered by the Phantom Share Units in such manner as
determined by the Board.  Any cash payment or additional Shares covered by the
Phantom Share Units credited by reason of such Dividend Equivalents will be
subject to all the terms and conditions, including vesting, of the Phantom Share
Units to which they relate.

 

7.4                               Restricted Share Units.  Each Restricted Share
Unit shall be evidenced by a Restricted Share Unit Agreement which shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate.  A Restricted Share Unit is the right to receive the value of one
(1) Ordinary Share at the time the Restricted Share Unit vests.  Should Shares
be issued pursuant to a Restricted Share Unit award in circumstances where they
are not otherwise fully paid up, the Board may require the Participant to pay
the aggregate Nominal Value of the Shares on the basis that such Shares
underlying the Restricted Share Unit award shall then be allotted as fully paid
to the Participant.

 

15

--------------------------------------------------------------------------------


 

To the extent permitted by the Board in the terms of his or her Restricted Share
Unit agreement, a Participant may elect to defer receipt of the value of the
Shares otherwise deliverable upon the vesting of Restricted Share Units, so long
as such deferral election complies with applicable law, including Section 409A
of the Code.  Such deferred Restricted Share Units will be treated as Deferred
Share Units hereunder.  When the Participant vests in such Restricted Share
Units, the Participant will be credited with a number of Deferred Share Units
equal to the number of Shares for which delivery is deferred.

 

Restricted Share Units and Deferred Share Units may be paid by the Company by
delivery of Shares, in cash, or a combination thereof, as the Board shall in its
sole discretion deem appropriate, in accordance with the timing and manner of
payment elected by the Participant on his or her election form, or if no
deferral election is made, as soon as administratively practicable following the
vesting of the Restricted Share Units.

 

The terms and conditions of Restricted Share Unit Agreements may change from
time to time, and the terms and conditions of separate Restricted Share Unit
Agreements need not be identical, but each Restricted Share Unit Agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)                                     Vesting.  Restricted Share Units shall
be subject to a vesting schedule and vesting shall generally be based on the
Participant’s Continuous Service.

 

(ii)                                  Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, any of the
Restricted Share Units held by the Participant that have not vested as of the
date of termination under the terms of the Restricted Share Unit agreement shall
be forfeited.

 

(iii)                               Transferability.  Rights to acquire the
value of Shares under the Restricted Share Unit Agreement shall be transferable
by the Participant only upon such terms and conditions as are set forth in the
Restricted Share Unit Agreement, as the Board shall determine in its discretion,
so long as any Ordinary Shares awarded under the Restricted Share Unit Agreement
remain subject to the terms of the Restricted Share Unit Agreement.

 

(iv)                              Dividend Equivalents.  Dividend Equivalents
may be credited in respect of Shares covered by Restricted Share Units, as
determined by the Board and set forth in the Restricted Share Unit Agreement. 
At the sole discretion of the Board, such Dividend Equivalents may be paid in
cash or converted into additional Shares covered by the Restricted Share Units
in such manner as determined by the Board.  Any cash payment or additional
Shares covered by the Restricted Share Units credited by reason of such Dividend
Equivalents will be subject to all the terms and conditions, including vesting,
of the Restricted Share Units to which they relate.

 

7.5                               Performance Share Bonus Awards.  Each
Performance Share Bonus shall be evidenced by a Performance Share Bonus
Agreement which shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  Performance Share Bonuses shall
be paid by the Company in Ordinary Shares. 

 

16

--------------------------------------------------------------------------------


 

Should Shares be issued pursuant to a Performance Share Bonus award in
circumstances where they are not otherwise fully paid up, the Board may require
the Participant to pay the aggregate Nominal Value of the Shares on the basis
that such Shares underlying the Performance Share Bonus award shall then be
allotted as fully paid to the Participant.  The terms and conditions of
Performance Share Bonus Agreements may change from time to time, and the terms
and conditions of separate Performance Share Bonus Agreements need not be
identical, but each Performance Share Bonus Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)                                     Vesting.  Performance Share Bonus awards
shall be subject to a vesting schedule and vesting shall be based on the
achievement of certain Performance Goals or on a combination of the achievement
of certain Performance Goals and the Participant’s Continuous Service, as set
forth in the Performance Share Bonus Agreement.  Upon failure to meet
Performance Goals or other vesting conditions, Shares awarded under the
Performance Share Bonus Agreement shall be subject to a share reacquisition
right in favor of the Company in accordance with the vesting schedule; provided,
that any such Shares shall be reacquired without the payment of any
consideration to the Participant.

 

(ii)                                  Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company may reacquire (without the payment of any consideration) any of the
Shares held by the Participant that have not vested as of the date of
termination under the terms of the Performance Share Bonus Agreement.

 

(iii)                               Transferability.  Rights to acquire Shares
under the Performance Share Bonus Agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Performance Share Bonus Agreement, as the Board shall determine in its
discretion, so long as Ordinary Shares awarded under the Performance Share Bonus
Agreement remain subject to the terms of the Performance Share Bonus Agreement.

 

(iv)                              Dividends.  Any dividends payable with respect
to the Ordinary Shares underlying a Performance Share Bonus award shall be
subject to the same vesting conditions as such Shares; dividends, if any, that
may become payable upon vesting of such Shares shall be distributed to the
Participant, at the discretion of the Board, in cash or in Ordinary Shares
having a Fair Market Value equal to the amount of such dividends; provided,
that, if such Shares are forfeited, the Participant shall have no right to such
dividends (except as otherwise set forth in the applicable Performance Share
Bonus Agreement).

 

7.6                               Performance Share Units.  Each Performance
Share Unit shall be evidenced by a Performance Share Unit Agreement which shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate.  A Performance Share Unit is the right to receive the value of
one (1) Ordinary Share at the time the Performance Share Unit vests.  Should
Shares be issued pursuant to a Performance Share Unit award in circumstances
where they are not otherwise fully paid up, the Board may require the
Participant to pay the aggregate Nominal Value of the Shares on the basis that
such Shares underlying the Performance Share Unit award shall then be allotted
as fully paid to the Participant.

 

17

--------------------------------------------------------------------------------


 

To the extent permitted by the Board in the terms of his or her Performance Unit
Share Agreement, a Participant may elect to defer receipt of the value of Shares
otherwise deliverable upon the vesting of an award of Performance Share Units,
so long as such deferral election complies with applicable law, including
Section 409A of the Code.  Such deferred Performance Share Units will be treated
as Deferred Share Units hereunder.  When the Participant vests in such
Performance Share Units, the Participant will be credited with a number of
Deferred Share Units equal to the number of Shares for which delivery is
deferred.  Performance Share Units and Deferred Share Units may be paid by the
Company by delivery of Shares, in cash, or a combination thereof, as the Board
shall in its sole discretion deem appropriate, in accordance with the timing and
manner of payment elected by the Participant on his or her election form, or if
no deferral election is made, as soon as administratively practicable following
the vesting of the Performance Share Units.

 

The terms and conditions of Performance Share Unit Agreements may change from
time to time, and the terms and conditions of separate Performance Share Unit
Agreements need not be identical, but each Performance Share Unit Agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)                                     Vesting.  Performance Share Units shall
be subject to a vesting schedule and vesting shall be based on the achievement
of certain Performance Goals or on a combination of the achievement of certain
Performance Goals and the Participant’s Continuous Service, as set forth in the
Performance Share Unit Agreement.

 

(ii)                                  Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, any of the
Performance Share Units held by the Participant that have not vested as of the
date of termination under the terms of the Performance Share Unit Agreement will
be forfeited.

 

(iii)                               Transferability.  Rights to acquire the
value of Shares under the Performance Share Unit Agreement shall be transferable
by the Participant only upon such terms and conditions as are set forth in the
Performance Share Unit Agreement, as the Board shall determine in its
discretion, so long as Ordinary Shares awarded under the Performance Share Unit
Agreement remain subject to the terms of the Performance Share Unit Agreement.

 

(iv)                              Dividend Equivalents.  Dividend Equivalents
may be credited in respect of Shares covered by Performance Share Units, as
determined by the Board and set forth in the Performance Share Unit Agreement. 
At the sole discretion of the Board, such Dividend Equivalents may be paid in
cash or converted into additional Shares covered by the Performance Share Units
in such manner as determined by the Board.  Any cash payment or additional
Shares covered by the Performance Share Units credited by reason of such
Dividend Equivalents will be subject to all the terms and conditions, including
vesting, of the Performance Share Units to which they relate.

 

7.7                               Other Share-Based Awards.  The Board is
authorized under the Plan to grant Other Share-Based Awards to Participants
subject to the terms and conditions set forth in the applicable Share Award
Agreement and such other terms and conditions as may be specified by the Board
that are not inconsistent with the provisions of the Plan, and that by their
terms involve or might involve the issuance of, consist of, or are denominated
in, payable in, valued in whole or in part by reference to, or otherwise relate
to, Shares.

 

18

--------------------------------------------------------------------------------


 

The Board may establish one or more separate programs under the Plan for the
purpose of issuing particular forms of Other Share-Based Awards to one or more
classes of Participants on such terms and conditions as determined by the Board
from time to time.

 

VIII.                     QUALIFYING PERFORMANCE-BASED COMPENSATION.

 

8.1                               General.  The Board may establish Performance
Goals and the level of achievement versus such Performance Goals that shall
determine the number of Shares to be granted, retained, vested, issued or
issuable under or in settlement of or the amount payable pursuant to a Share
Award (including a Restricted Share Bonus, Restricted Share Unit, Performance
Share Bonus or Performance Share Unit), which criteria may be based on
Qualifying Performance Criteria or other standards of financial performance
and/or personal performance evaluations.  In addition, the Board may specify
that a Share Award or a portion of a Share Award is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m);
provided, that the Performance Goals for such Award or portion of a Share Award
that is intended by the Board to satisfy the requirements under
Section 162(m) shall be a measure based only on one or more Qualifying
Performance Criteria selected by the Board and specified at the time the Award
is granted, or no later than the earlier of (i) the date that is ninety (90)
days after the commencement of the applicable Performance Period or (ii) the
date on which twenty-five percent (25%) of the Performance Period has elapsed,
and, in any event, at a time when the outcome of the Qualifying Performance
Criteria remains substantially uncertain.  The Board shall certify the extent to
which any Qualifying Performance Criteria has been satisfied and the amount
payable as a result thereof, prior to payment, settlement or vesting of any
Share Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m).

 

8.2                               Adjustments.  To the extent consistent with
Section 162(m), the Board may determine to adjust Qualifying Performance
Criteria as follows:

 

(i)                                     to exclude restructuring and/or other
nonrecurring charges;

 

(ii)                                  to exclude exchange rate effects, as
applicable, for non-U.S. dollar denominated net sales and operating earnings;

 

(iii)                               to exclude the effects of changes to
generally accepted accounting principles required by the U.S. Financial
Accounting Standards Board, as well as changes in accounting standards
promulgated by other accounting standards setters to the extent applicable (for
example, resulting from future potential voluntary or mandatory adoption of
International Financial Reporting Standards);

 

(iv)                              to exclude the effects of any statutory
adjustments to corporate tax rates;

 

(v)                                 to exclude the effects of any “extraordinary
items” as determined under generally accepted accounting principles;

 

19

--------------------------------------------------------------------------------


 

(vi)                              to exclude any other unusual, non-recurring
gain or loss or other extraordinary item;

 

(vii)                           to respond to any unusual or extraordinary
transaction, event or development;

 

(viii)                        to respond to changes in applicable laws,
regulations, and/or accounting principles;

 

(ix)                              to exclude the dilutive or accretive effects
of dispositions, acquisitions or joint ventures;

 

(x)                                 to exclude the effect of any change in the
outstanding shares by reason of any share dividend or split, share repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
shareholders other than regular cash dividends;

 

(xi)                              to reflect the effect of a corporate
transaction, such as a merger, consolidation, separation (including a spinoff or
other distribution of stock or property by a corporation), or reorganization
(whether or not such reorganization comes within the definition of such terms of
Section 368 of the Code); and (l) to reflect the effect of any partial or
completed corporate liquidation.

 

8.3                               Discretionary Adjustments and Limits.  Subject
to the limits imposed under Section 162(m) for Share Awards that are intended to
qualify as “performance-based compensation,” notwithstanding the satisfaction of
any Performance Goals, the number of Shares granted, issued, retainable and/or
vested under a Performance Share Bonus award or Performance Share Unit may, to
the extent specified in the Share Award Agreement, be reduced, but not
increased, by the Board on the basis of such further considerations as the Board
shall determine.

 

8.4                               Annual Section 162(m) Limitation.  Subject to
the provisions of Article XII of the Plan relating to adjustments upon changes
in Ordinary Shares, no Employee shall be eligible to be granted Share Awards
covering more than ten million (10,000,000) Shares during any fiscal year or
Options and/or SARs covering more than eight million (8,000,000) Shares during
any fiscal year.

 

IX.                               USE OF PROCEEDS FROM SHARES.

 

Proceeds from the sale of Ordinary Shares pursuant to Share Awards shall
constitute general funds of the Company.

 

X.                                    CANCELLATION AND RE-GRANT OF OPTIONS AND
STOCK APPRECIATION RIGHTS.

 

10.1                        Subject to the provisions of the Plan, the Board
shall have the authority to effect, at any time and from time to time, (i) the
repricing of any outstanding Options and SARs under

 

20

--------------------------------------------------------------------------------


 

the Plan and/or (ii) with the consent of the affected Participants, the
cancellation of any outstanding Options and SARs under the Plan in exchange for
a cash payment and/or the grant in substitution therefor of new Options and SARs
under the Plan covering the same or different number of Shares, but having an
exercise or redemption price per Share not less than one hundred percent (100%)
of the Fair Market Value (or, in the case of an Incentive Stock Option granted
to a Ten Percent Shareholder, not less than one hundred ten percent (110%) of
the Fair Market Value) per Share on the new grant date.  Notwithstanding the
foregoing, the Board may grant a Share Award with an exercise or redemption
price lower than that set forth above if such Share Award is granted pursuant to
an assumption or substitution for another award in a manner satisfying the
provisions of Section 409A of the Code and/or Section 424(a) of the Code, as
applicable.

 

10.2                        Prior to the implementation of any such repricing or
cancellation of one or more outstanding Options or SARs, the Board shall obtain
the approval of the shareholders of the Company.

 

10.3                        Shares subject to an Option or SAR canceled under
this Article X shall continue to be counted against the Share Reserve described
in Section 4.2 of the Plan.  The repricing of an Option or SAR under this
Article X, resulting in a reduction of the exercise or redemption price, as
applicable, shall be deemed to be a cancellation of the original Option or SAR
and the grant of a substitute Option or SAR; in the event of such repricing,
both the original and the substituted Options or SARs shall be counted against
the Share Reserve described in Section 4.2 of the Plan.  The provisions of this
Section 10.3 shall be applicable only to the extent required by Section 162(m).

 

XI.                               MISCELLANEOUS.

 

11.1                        Shareholder Rights.  No Participant shall be deemed
to be the holder of, or to have any of the rights of a holder with respect to,
any Shares subject to a Share Award except to the extent that the Company has
issued the Shares relating to such Share Award.

 

11.2                        No Employment or other Service Rights.  Nothing in
the Plan or any instrument executed or Share Award granted pursuant thereto
shall confer upon any Participant any right to continue to serve the Company or
an Affiliate in the capacity in effect at the time the Share Award was granted
or shall affect the right of the Company or an Affiliate to terminate (i) the
employment of an Employee with or without notice and with or without cause to
the extent permitted under local law, (ii) the service of a Consultant pursuant
to the terms of such Consultant’s agreement with the Company or an Affiliate or
(iii) the service of a Director pursuant to the Bylaws of the Company, and any
applicable provisions of the corporate law of the state or other jurisdiction in
which the Company is domiciled, as the case may be.

 

11.3                        Investment Assurances.  The Company may require a
Participant, as a condition of exercising or redeeming a Share Award or
acquiring Shares under any Share Award, (i) to give written assurances
satisfactory to the Company as to the Participant’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser

 

21

--------------------------------------------------------------------------------


 

representative, the merits and risks of acquiring the Shares; (ii) to give
written assurances satisfactory to the Company stating that the Participant is
acquiring the Shares subject to the Share Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Shares; and (iii) to give such other written assurances as the Company may
determine are reasonable in order to comply with applicable law.  The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the Shares under the Share Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws, and in either case
otherwise complies with applicable law.  The Company may, upon advice of counsel
to the Company, place legends on Share certificates issued under the Plan as
such counsel deems necessary or appropriate in order to comply with applicable
laws, including, but not limited to, legends restricting the transfer of the
Shares.

 

11.4                        Withholding Obligations.  To the extent provided by
the terms of a Share Award Agreement, the Participant may satisfy any federal,
state, local, or foreign tax withholding obligation or employer tax liability
assumed by the Participant in connection with a Share Award or the acquisition,
vesting, distribution or transfer of Ordinary Shares under a Share Award by any
of the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company or an Affiliate) or by a
combination of such means: (i) tendering a cash payment; (ii) subject to
approval from the Board, authorizing the Company to withhold Shares from the
Shares otherwise issuable to the Participant; or (iii) subject to approval from
the Board, delivering to the Company owned and unencumbered Shares.  The
Participant may also satisfy such tax withholding obligation or employer tax
liability assumed by the Participant by any other means set forth in the
applicable Share Award Agreement.

 

11.5                        Forfeiture Provisions.  Pursuant to its general
authority to determine terms and conditions of Share Awards under the Plan, the
Board may specify in a Share Award Agreement that the Participant’s rights,
payments and/or benefits with respect to the Share Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
events, in addition to any otherwise applicable vesting or performance
conditions of such Share Award.  Such events shall include, but shall not be
limited to, termination of employment for cause, violation of any applicable
Company policy or code of conduct (including without limitation, engaging in
“Fraud” or “Misconduct” within the meaning of the Company’s Compensation
Recovery for Fraud or Misconduct Policy), breach of any agreement between the
Participant and the Company or any Affiliate, or any other conduct by the
Participant that is detrimental to the business interests or reputation of the
Company or any Affiliate.

 

11.6                        Compliance with Laws.  The Plan, the granting and
vesting of Share Awards under the Plan and the issuance and delivery of Shares
and the payment of money under the Plan or under Share Awards granted or awarded
hereunder are subject to compliance with all applicable Irish, U.S. (federal,
state and local) and foreign laws, rules and regulations and to such approvals
by any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith. The
Company shall have no obligation to issue or deliver Shares prior to obtaining
any approvals from listing, regulatory or governmental authority that the
Company determines are necessary or advisable.

 

22

--------------------------------------------------------------------------------


 

The Company shall be under no obligation to register pursuant to the Securities
Act, as amended, any of the Shares paid pursuant to the Plan. To the extent
permitted by applicable law, the Plan and Share Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

XII.                          ADJUSTMENTS UPON CHANGES IN SHARES.

 

12.1                        Capitalization Adjustments.  If any change is made
in the Ordinary Shares subject to the Plan, or subject to any Share Award,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, share
dividend, spinoff, dividend in property other than cash, share split,
liquidating dividend, extraordinary dividends or distributions, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company), the Plan shall be
appropriately adjusted in the class(es) and maximum number of securities subject
to the Plan or the maximum number of securities subject to award to any person
pursuant to Section 8.4 above, and the outstanding Share Awards shall be
appropriately adjusted in the class(es) and number of securities and price per
share of the securities subject to such outstanding Share Awards, and the
Board’s determination regarding such adjustments shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)

 

An adjustment under this provision may have the effect of reducing the price at
which Ordinary Shares may be acquired to less than their Nominal Value (the
“Shortfall”), but only if and to the extent that the Board shall be authorized
to capitalize from the reserves of the Company a sum equal to the Shortfall and
to apply that sum in paying up that amount on the Ordinary Shares.

 

12.2                        Adjustments Upon a Change of Control.

 

(i)                                     In the event of a Change of Control as
defined in Sections 2.4(i) through 2.4(iv) hereof, then any surviving entity or
acquiring entity shall assume or continue any Share Awards outstanding under the
Plan or shall substitute similar share awards (including an award to acquire
substantially the same consideration paid to the shareholders in the transaction
by which the Change of Control occurs) for those outstanding under the Plan.  In
the event any surviving entity or acquiring entity refuses to assume or continue
such Share Awards or to substitute similar share awards for those outstanding
under the Plan, then with respect to any or all outstanding Share Awards held by
Participants, the Board in its sole discretion and without liability to any
person may (a) provide for the payment of a cash amount in exchange for the
cancellation of a Share Award which, in the case of Options and SARs, may be
equal to the product of (x) the excess, if any, of the Fair Market Value per
Share at such time over the exercise or redemption price, if any, times (y) the
total number of Shares then subject to such Share Award (and otherwise, the
Board may cancel such Share Awards for no consideration if the aggregate Fair
Market Value of the Shares subject to the Share Awards is less than or equal to
the aggregate exercise or redemption price of such Share Awards), (b) continue
the Share Awards, or (c) notify Participants holding an Option, Share
Appreciation Right or Phantom Share Unit that they must exercise or redeem any
portion of such Share Award (including, at the discretion of the Board, any
unvested portion of such Share Award) at or prior to the closing of the
transaction by which the Change of Control occurs, and that the Share Awards
shall terminate if not so exercised or redeemed at or prior to the closing of
the transaction by which the Change of Control occurs. 

 

23

--------------------------------------------------------------------------------


 

With respect to any other Share Awards outstanding under the Plan, such Share
Awards shall terminate if not exercised or redeemed prior to the closing of the
transaction by which the Change of Control occurs.  The Board shall not be
obligated to treat all Share Awards, even those that are of the same type, in
the same manner.

 

(ii)                                  In the event of a Change of Control as
defined in Section 2.4(v) hereof, all outstanding Share Awards shall terminate
immediately prior to such event.

 

XIII.                     AMENDMENT OF THE PLAN AND SHARE AWARDS.

 

13.1                        Amendment of Plan.  The Board at any time, and from
time to time, may amend the Plan.  However, except as provided in Article XII of
the Plan relating to adjustments upon changes in the Ordinary Shares, no
amendment shall be effective unless approved by the shareholders of the Company
to the extent shareholder approval is necessary to satisfy the requirements of
Section 422 of the Code, any New York Stock Exchange, NASDAQ Global Select
Market or other securities exchange listing requirements, or other applicable
law or regulation; provided, that rights under any Share Award granted before an
amendment to the Plan shall not be materially impaired by any such amendment
unless (i) the Company requests the consent of the Participant and (ii) the
Participant consents in writing.

 

13.2                        Shareholder Approval.  The Board may, in its sole
discretion, submit any other amendment to the Plan for shareholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Section 162(m) and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

13.3                        Contemplated Amendments.  It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

 

13.4                        Amendment of Share Awards.  The Board at any time,
and from time to time, may amend the terms of any one or more Share Awards;
provided, that the rights under any Share Award shall not be materially impaired
by any such amendment unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

 

XIV.                      TERMINATION OR SUSPENSION OF THE PLAN.

 

14.1                        Termination or Suspension.  The Board may suspend or
terminate the Plan at any time.  No Share Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

 

14.2                        No Material Impairment of Rights.  Suspension or
termination of the Plan shall not materially impair rights and obligations under
any Share Award granted while the Plan is in effect except with the written
consent of the Participant.

 

24

--------------------------------------------------------------------------------


 

XV.                           EFFECTIVE AND EXPIRATION DATE OF PLAN.

 

15.1                                        Effective Date.  The Plan shall
become effective on the date that it is approved by the shareholders of the
Company (the “Effective Date”), which approval shall be within twelve (12)
months before or after the date the Plan is adopted by the Board.  No Share
Awards may be granted under the Plan prior to the time that the shareholders
have approved the Plan.  The approval or disapproval of the Plan by the
shareholders of the Company shall have no effect on any other equity
compensation plan, program or arrangement sponsored by the Company or any of its
Affiliates; provided, that upon shareholder approval of this Plan, no new awards
may be granted under the Predecessor Plan.  Awards granted under the Predecessor
Plan shall continue to be governed by the terms of the Predecessor Plan in
effect on the date of grant of such award.

 

15.2                                        Expiration Date.  The Plan shall
expire, and no Share Awards shall be granted under the Plan after the tenth
(10th) anniversary of the Effective Date, except that no Incentive Stock Option
shall be granted under the Plan after the earlier of the tenth (10th)
anniversary of (i) the date the Plan is approved by the Board or (ii) the
Effective Date.  Any Shares Awards that are outstanding on the tenth (10th)
anniversary of the Effective Date shall remain in force according to the terms
of the Plan and the applicable Share Award Agreement.

 

XVI.                      CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

25

--------------------------------------------------------------------------------